Title: To George Washington from John Augustine Washington, 24 July 1784
From: Washington, John Augustine
To: Washington, George



My dear Brother
Bushfield [Westmoreland County, Va., c.24] July 1784

Your favour of June the 30th came to hand on the 9th Instant, a Vessel saild the second day after for Alexandria the skipper promised to come too of[f] Mt Vernon and deliver a Letter I wrote you by his in answer to yours —this will be handed to you by one of my Sons, the youngest comes to pay his respects to you for a few days, and Bushrod after spending a few days with you at Mt Vernon proposes to visit the springs to confirm his health and be in readyness to accompany you to the Westward —by Corbin on his return I shall be happy to recieve a line from you, if I can possably meet with a water conveyance I will certainly come up to see you before you set of to the new Country—I want much to establish some lands there if it can be done to advantage by exchanging Negroes for Land—I have desired Bushrod to make the fullest inquiries as to the Soil, produce, Climate &c. &c. of the different parts of the western Country together with there advantages and disadvantages respecting the future prospects of trade, & also the likelyest way to obtain lands upon a certainty as to title—in these inquiries I shall be greatly oblige to you to furnish him with your observacions—Our Love and best wishes are for the health and happiness of yourself my Sister & the Family and am Dr Sir Your very affe & obt Brother

John Auge Washington

